United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2307
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                   Jerrell E. Coates,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: November 5, 2013
                            Filed: November 12, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Jerrell Coates directly appeals after he pleaded guilty to being a felon in
possession of a firearm and the district court1 imposed a sentence at the low end of

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
the Guidelines range. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the prison term imposed by
the district court is unreasonable.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Coates. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc). Further, having independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

        Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing Coates about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                        -2-